Citation Nr: 1514123	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  04-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

2.  Entitlement to separate disability ratings for neurological abnormalities associated with a service-connected back disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from December 1978 to January 1983.  

The appeal of the issue of entitlement to service connection for left knee disability comes before the Board from a March 2003 rating decision of the RO in St. Petersburg, Florida.

The appeal of the issue of entitlement to separate disability ratings for neurological abnormalities associated with a service-connected back disability comes before the Board of Veterans' Appeals (Board) from a January 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal as to that issue originated from the same March 2003 rating decision. 
  
In a decision dated in May 2014, the Board denied separate compensable disability ratings for neurological abnormalities associated with the service-connected back disability.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in January 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision regarding that issue, and remanded it to the Board for additional development.  The Joint Motion stipulated that the Board's decision to deny a disability rating in excess of 40 percent for the service-connected back disability, and to deny a disability rating in excess of 20 percent for a service-connected left knee disability should be affirmed.  

In May 2014, the Board remanded the issue of entitlement to service connection for right knee disability to the RO for additional development.  That issue has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

In the May 2014 remand, the Board instructed that a medical opinion should be obtained regarding the Veteran's claimed right knee disability, and that the examiner must "provide an opinion as to whether any currently or previously diagnosed right knee disorder is due to or aggravated by his service-connected left knee disability."

An opinion was obtained in July 2014; however, the opinion only addresses causation and does not address aggravation.  The specific opinion provided is: "The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."

The terminology "due to" and "the result of" relates to causation or incurrence and does not address whether there was worsening of the right knee beyond natural progress by the left knee.  To this extent, the opinion is inadequate. 

The Veterans Court has held that compliance with a Board remand is not discretionary, and that if there is not substantial compliance with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, once VA undertakes the effort to provide an opinion when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2014). 

Regarding the claimed neurological abnormalities associated with the service-connected back disability, in the Joint Motion, the parties stipulated that, although the Board acknowledged the medical evidence noting evidence of left radiculopathy, the Board improperly distinguished between neuropathy and radiculopathy, finding that there was no evidence of left lower extremity neuropathy, and finding that radiculopathy equates only to pain so that radiculopathy did not constitute a separate, ratable neurological disability.  

After a review of the record, the Board notes that the evidence is in conflict regarding whether current neurological abnormalities of the left lower extremity are associated with the Veteran's back disability or are associated with nonservice-connected pathology.  Several examinations have identified radiculopathy of the left lower extremity.  An August 1997 VA examination identified severe lumbosacral spine radiculopathy particularly on the left with some degree of sciatica going down the left posterior leg down to the area of the knee.  An April 2001 general medical examination identified sciatic type pain that radiates down to his lower extremities.  

However, in contrast to the above findings, a CT scan of the lumbar spine in May 2007 revealed no evidence of herniated nucleus pulposus or spinal stenosis.  That examiner found that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy and does not have radicular pain or any other signs or symptoms due to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  

The only specific nerve testing of record-a nerve study conducted on September 24, 2004-reveals an impression of motor sensory peripheral neuropathy of the lower extremities of unknown origin.  It was recommended that the Veteran be evaluated by neurology for possible causes such as a Guillain-Barre syndrome versus chronic demyelinating polyneuropathy.  While this evidence confirms neurologic impairment of the left lower extremity, it does not suggest any relationship between such symptoms and the service-connected back disability.  

Based on the divergent findings and the apparent lack of follow-up on the recommended neurological evaluation, the Board finds that additional development regarding this claim is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the July 2014 examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  

An opinion requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the right knee disorder has been permanently worsened beyond natural progress by the Veteran's service-connected left knee disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any neurological abnormalities of the lower extremities.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is asked to consider the conflicting evidence regarding spinal origins of lower extremity neurological  impairment.  Please review the August 1997 VA examination identifying lumbosacral spine radiculopathy and the April 2001 general medical examination identifying sciatic-type pain that radiates down to the lower extremities.  However also note the May 2007 CT scan of the lumbar spine revealing no evidence of herniated nucleus pulposus or spinal stenosis and finding that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy and does not have radicular pain or any other signs or symptoms due to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  Also note the nerve study conducted on September 24, 2004 revealing motor sensory peripheral neuropathy of the lower extremities of unknown origin and suggesting possible diagnoses of Guillain-Barre syndrome versus chronic demyelinating polyneuropathy.
  
After identifying all neurological abnormalities localized in the lower extremities, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any identified neurological abnormalities of the lower extremities are associated with the service-connected lumbar spine disability.  The examiner is also requested to offer an opinion as to whether there are any other neurological abnormalities (not localized in the lower extremities, i.e. bowel or bladder impairment, etc.) that are associated with the service-connected lumbar spine disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

3.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


